Appeal No. CV93129 from Judgment dated May 25, 1994, Barry W. Ford, Ruling Judge, Lee County Circuit Court.
Before THOMAS, P.J., and COLEMAN and PAYNE, JJ.
Affirmed with an additur of $10,000 to Michael reduced by fifty percent pursuant to the jury’s findings for a total of $5,000, or a new trial at the defendants’ option. The stipulated additur of $40.22 for the towing fee is also affirmed. The defendants have twenty days from the mandate being issued by the clerk of the court or twenty days after a petition for rehearing, if any, is filed by either side and disposed of, whichever is later, within which to accept the additur; if the defendant declines to accept the additur, a new trial on damages shall automatically be granted.
FRAISER, C.J., BRIDGES, P.J., and BARBER, DIAZ, KING, McMILLIN and SOUTHWICK, JJ., concur.